DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A directed to claims 1-5 and 14-17 in the reply filed on 08/01/2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0230080 (Paul hereinafter) in view of US 2003/0143081 (Rakestraw hereinafter). 
Regarding claim 1, Paul teaches an electrokinetic pump (Figure 12) that discloses a pump flow path through which a fluid flows (Figure 12 with ¶ 45); and a plurality of electrodes (Electrodes 902 and 904) and a dielectric member disposed in the pump flow path so as to allow a fluid to pass through the plurality of electrodes and the dielectric member in a flowing direction of the fluid (Dielectric member 906 per ¶ 45); the plurality of electrodes and the dielectric member are alternately stacked on each other with the main surfaces of the plurality of electrodes and the main surface of the dielectric layer are in contact with each other in the flowing direction so that the dielectric member is located between adjacent electrodes of the plurality of electrodes (¶ 45, 49, and Figure 12 shows that the electrodes are sandwiching the dielectric member); an inter-electrode polarity of each pair of electrodes is different from an inter- electrode polarity of an adjacent pair of electrodes (Inherent for the electrode pairs to feature opposing electrodes facing the next pair). Paul in ¶ 91 details the use of a plurality of pumps while in ¶ 49 details the use of different electrodes and zeta potentials of the dielectric material. 
Paul is silent with respect to a plurality of dielectric members disposed in the pump flow path so as to allow a fluid to pass through the plurality of electrodes and the plurality of dielectric members in a flowing direction of the fluid; wherein each of the plurality of electrodes and each of the plurality of dielectric layers includes two main surfaces opposing each other; among the plurality of electrodes; the plurality of dielectric members include: a first dielectric member disposed at a position of an odd-numbered dielectric member counted from a most upstream side of the flowing direction; and a second dielectric member disposed at a position of an even-numbered dielectric member counted from the most upstream side of the flowing direction; a material from which the first dielectric member is made and a material from which the second dielectric member is made are materials that provide a sign of a zeta potential of the first dielectric member in the flowing direction and a sign of a zeta potential of the second dielectric member in the flowing direction that are opposite to each other.
However, Rakestraw teaches an electrokinetic pump featuring a plurality of electrokinetic pumps in series that discloses a plurality of electrodes (Figures 1, 6, and 7 with electrodes 104/105, 304/305, etc.) and a plurality of dielectric members disposed in the pump flow path so as to allow a fluid to pass through the plurality of electrodes and the plurality of dielectric members in a flowing direction of the fluid (Dielectric members 103/303/503 per ¶ 59 and ¶ 81-83); wherein each of the plurality of electrodes and each of the plurality of dielectric layers includes two main surfaces opposing each other (Evident of the surfaces of the electrodes and dielectrics shown in Figures 1, 6, and 7); among the plurality of electrodes; the plurality of dielectric members include: a first dielectric member disposed at a position of an odd-numbered dielectric member counted from a most upstream side of the flowing direction (Dielectric 103/303/503 is the first in the series and the pattern is repeated through the Nth pump); and a second dielectric member disposed at a position of an even-numbered dielectric member counted from the most upstream side of the flowing direction (Under the broadest reasonable interpretation, ¶ 67 details that the channel can be filled with a porous material capable of a zeta potential and this material is being seen as a dielectric member); a material from which the first dielectric member is made and a material from which the second dielectric member is made are materials that provide a sign of a zeta potential of the first dielectric member in the flowing direction and a sign of a zeta potential of the second dielectric member in the flowing direction that are opposite to each other (¶ 63-64, 67, and 75).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify he simple pump of Paul with the series of pumps shown in Rakestraw to allow for increase pumping capacity per ¶ 91 of Paul which cites the patented application of Rakestraw for increasing the flow rates or pressures of the system. 
Regarding claim 2, Paul’s modified teachings are described above in claim 1 where the combination of Paul and Rakestraw would further disclose outer electrodes that connect the plurality of electrodes with each other via surfaces linking the main surfaces of the plurality of electrodes (Figure 12 of Paul shows outer electrodes 922 and 924 that connect to the internal electrodes, furthermore, Rakestraw shows a similar structure in Figures 6 and 7).
Regarding claim 3, Paul’s modified teachings are described above in claim 1 where the combination of Paul and Rakestraw would further disclose that the fluid is water (Paul ¶ 10 and 26 with ¶ 91 and 93 of Rakestraw).
Regarding claim 15, Paul’s modified teachings are described above in claim 1 where the combination of Paul and Rakestraw would further disclose that the first dielectric member is made of SiO2 and the second dielectric member is made of A1203, or the first dielectric member is made of TiO2 and the second dielectric member is made of A1203, or the first dielectric member is made of SiO2 and the second dielectric member is made of TiO2, or the first dielectric member is made of SiO2 and the second dielectric member is made of ZrO2, or the first dielectric member is made of ZrO2 and the second dielectric member is made of A1203, or the first dielectric member is made of polytetrafluoroethylene and the second dielectric member is made of polyethylene terephthalate (Paul ¶ 80 with Rakestraw ¶ 75 where Paul lists types of dielectrics able to be used and Rakestraw details the dielectric members can be different from each other). 
Regarding claim 16, Paul teaches a heat transfer system that utilizes an electrokinetic pump (Abstract and ¶ 8) that discloses a substrate flow path with a fluid filled in the substrate flow path and flowing through the substrate flow path (Evident from Figure 2); and the pump according to Claim 1 (Please refer to the rejection of claim 1 above); wherein the pump is disposed in the substrate flow path (Figure 10 shows where the pump shown in Figure 12 of Paul resides); and the pump flow path is connected to the substrate flow path (Inherent of Figure 2).
Regarding claim 17, Paul teaches a heat transfer system that utilizes an electrokinetic pump (Abstract and ¶ 8) that discloses a substrate flow path with a fluid filled in the substrate flow path and flowing through the substrate flow path (Evident from Figure 2); and the pump according to Claim 5 (Please refer to the rejection of claim 5 above); wherein the pump is disposed in the substrate flow path (Figure 10 shows where the pump shown in Figure 12 of Paul resides); and the pump flow path is connected to the substrate flow path (Inherent of Figure 2)
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0230080 (Paul) in view of US 2003/0143081 (Rakestraw) and further in view of US 2013/0153797 (Puleo hereinafter). 
Regarding claim 4, Paul’s modified teachings are described above in claim 1 where the combination of Paul and Rakestraw would further disclose that the fluid is water (Paul ¶ 10 and 26 with ¶ 91 and 93 of Rakestraw).
Paul is silent with respect to there being an additive in the water.
However, Puleo teaches an electrokinetic pump (Abstract and ¶ 3) that discloses the use of a water with additive fluid being pumped (¶ 81). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pumped fluid of Paul and Rakestraw with the water and buffers of Puleo to further control the flow rate of the pump per ¶ 81 of Puleo. 
Regarding claim 5, Paul’s modified teachings are described above in claim 4 where the combination of Paul, Rakestraw, and Puleo would further disclose that the additive is at least one of a buffer solution, an antifreeze, and a corrosion resistant agent (Puleo ¶ 81 details the use of a buffer).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0230080 (Paul) in view of US 2003/0143081 (Rakestraw) and further in view of US 2012/0282111 (Nip hereinafter).
Regarding claim 14, Paul’s modified teachings are described above in claim 1 but are silent with respect to a thickness of each of the plurality of electrodes in the flowing direction is larger than a thickness of each of the plurality of dielectric members in the flowing direction.
However, Nip teaches an electrokinetic pump (Figure 2) that discloses a thickness of each of the plurality of electrodes in the flowing direction is larger than a thickness of a dielectric member in the flowing direction (Figure 2 shows electrodes 108A/108B with the dielectric material 106 per ¶ 68). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify he relative sizing of Paul’s electrodes and dielectrics with the sizing taught by Nip since it has been held that a mere change in size of a component is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746